UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 001-34375 CYTORI THERAPEUTICS, INC. (Exact name of Registrant as Specified in Its Charter) DELAWARE 33-0827593 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 3, SAN DIEGO, CALIFORNIA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (858) 458-0900 Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 (“the Exchange Act”) during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ýNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one). Large Accelerated Filero Accelerated Filer ý Non-Accelerated Filero Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNoý As of October 31, 2010, there were 50,509,194 shares of the registrant’s common stock outstanding. CYTORI THERAPEUTICS, INC. INDEX Page PART I FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Condensed Balance Sheets as of September 30, 2010 and December 31, 2009 (unaudited) 3 Consolidated Condensed Statements of Operations and Comprehensive Loss for the three and nine months ended September 30, 2010 and 2009 (unaudited) 4 Consolidated Condensed Statements of Cash Flows for the nine months ended September 30, 2010 and 2009 (unaudited) 5 Notes to Consolidated Condensed Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures about Market Risk 32 Item 4. Controls and Procedures 33 PART II OTHER INFORMATION Item 1. Legal Proceedings 33 Item 1A. Risk Factors 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 39 Item 3. Defaults Upon Senior Securities 39 Item 4. Reserved 40 Item 5. Other Information 40 Item 6. Exhibits 40 PART I.FINANCIAL INFORMATION Item 1.Financial Statements CYTORI THERAPEUTICS, INC. CONSOLIDATED CONDENSED BALANCE SHEETS (UNAUDITED) As of September 30, 2010 As of December 31, 2009 Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net of reserves of $314,000 and $751,000 in 2010 and 2009, respectively Inventories, net Other current assets Total current assets Property and equipment, net Restricted cash and cash equivalents — Investment in joint venture Other assets Intangibles, net Goodwill Total assets $ $ Liabilities and Stockholders’ Equity (Deficit) Current liabilities: Accounts payable and accrued expenses $ $ Current portion of long-term debt Total current liabilities Deferred revenues, related party Deferred revenues Warrant liability Option liability Long-term deferred rent — Long-term debt, less current portion Total liabilities Commitments and contingencies Stockholders’ equity (deficit): Preferred stock, $0.001 par value; 5,000,000 shares authorized; -0- shares issued and outstanding in 2010 and 2009 — — Common stock, $0.001 par value; 95,000,000 shares authorized; 45,909,194 and 40,039,259 shares issued and 45,909,194 and 40,039,259 shares outstanding in 2010 and 2009, respectively Additional paid-in capital Accumulated deficit (200,747,000 ) (182,504,000 ) Total stockholders’ equity (deficit) (3,658,000 ) Total liabilities and stockholders’ equity (deficit) $ $ SEE NOTES TO UNAUDITED CONSOLIDATED CONDENSED FINANCIAL STATEMENTS 3 CYTORI THERAPEUTICS, INC. CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (UNAUDITED) For the Three Months Ended September 30, For the Nine Months Ended September 30, Product revenues: Related party $ Third party Cost of product revenues Gross profit Development revenues: Development, related party — — Research grant and other Operating expenses: Research and development Sales and marketing General and administrative Change in fair value of warrants (1,824,000 ) Change in fair value of option liability (20,000 ) (140,000 ) (560,000 ) Total operating expenses Operating loss (9,591,000 ) (6,419,000 ) (16,711,000 ) (12,452,000 ) Other income (expense): Interest income Interest expense (759,000 ) (346,000 ) (1,288,000 ) (1,120,000 ) Other expense, net (27,000 ) (31,000 ) (152,000 ) (139,000 ) Equity loss from investment in joint venture (43,000 ) (8,000 ) (98,000 ) (35,000 ) Total other expense (826,000 ) (383,000 ) (1,532,000 ) (1,275,000 ) Net loss $
